DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first adhesive strip" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it is assumed that the first adhesive strip is one of the four adhesive strips previously mentioned.
Claim 20 recites the limitation "the second adhesive strip" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it is assumed that the first adhesive strip is one of the four adhesive strips previously mentioned.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 10, 14-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2015/0038030 A1) in view of Switlik et al. (US 6902453 B2)(Switlik).
Regarding claim 1, White discloses a life vest bag (Fig. 1), in particular a passenger seat life vest bag (Paragraph 0042), having at least one receiving unit (2) which comprises at least one receiving space for at least one life vest and at least one access opening (Fig. 5) to the receiving space, and having at least one closure unit (7/16/17/10/11) which closes the access opening in at least one correctly closed state (Fig. 3), wherein the receiving unit comprises a bag which realizes the receiving space.
White does not specifically disclose the access opening is formed by a slit in the bag or the closure unit comprises a seal which comprises four adhesive strips, wherein the four adhesive strips of the seal are attached to an outside surface of the bag and encompass the access opening on all four sides, wherein the seal comprises a sealing strip which additionally closes the access opening in a closed and sealed state.
Switlik teaches the ability to have a similar container and an access opening formed by a slit (19) and a closure unit comprises a seal which comprises four adhesive strips (16 noting the portions above, below and either side of the slit are each considered a strip), wherein the four adhesive strips of the seal are attached to an 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of White and use the teaching of Switlik and configure the opening and have a slit opening and the sealing portions attached to one side of the bag by sealing strips around the slit because such a change would merely replace one known opening configuration for another.  
Regarding claim 4, modified White and specifically Switlik discloses the closure unit comprises at least two closure elements (noting 12/16/17) which close the access opening in the correctly closed state (Fig. 1).
Regarding claim 10, modified White and specifically Switlik discloses at least a portion of the closure unit realized so as to be removable from the receiving unit (12).
Regarding claim 14, White discloses a system having a life vest bag and having at least one life vest (3) which is arranged in the receiving space.
Regarding claim 15, White discloses a passenger seat having a life vest bag (Paragraph 0042).
Regarding claim 16, White discloses a life vest bag (Fig. 1), in particular a passenger seat life vest bag (Paragraph 0042), having at least one receiving unit (2), which comprises at least one receiving space for at least one life vest and at least one access opening to the receiving space (Fig. 5), and having at least one closure unit (7/16/17/10/11) which closes the access opening in at least one correctly closed state (Fig. 3), wherein the closure unit comprises a seal (7/16/17) wherein the seal 
White does not specifically disclose the access opening is formed by a slit in the bag, or the closure unit comprises a seal which comprises four adhesive strips, wherein the four adhesive strips of the seal are attached to an outside surface of the bag and encompass the access opening on all four sides and are all arranged on one side of the bag, wherein the sealing strip is arranged on one side of the bag only.
Switlik teaches the ability to have a similar container and an access opening formed by a slit (19) and a closure unit comprises a seal which comprises four adhesive strips (16 noting the portions above, below and either side of the slit are reach considered a strip), wherein the four adhesive strips of the seal are attached to an outside surface of the bag (Fig. 2) and encompass the access opening on all four sides (Fig. 1), wherein the seal comprises a sealing strip (12) wherein the four adhesive strips of the seal are attached to an outside surface of the bag and encompass the access opening on all four sides and are all arranged on one side of the bag, wherein the sealing strip is arranged on one side of the bag only (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of White and use the teaching of Switlik and configure the opening and have a slit opening and the sealing portions attached to one side of the bag by sealing strips around the slit because such a change would merely replace one known opening configuration for another.  
Regarding claim 17, modified White, and specifically Switlik discloses the adhesive strips (16) of the seal are attached to an outside surface of the bag (Fig. 1).

Regarding claims 19 and 21, White discloses the first adhesive strip (7 or 16) is formed from a plastics material strip (Paragraph 0052) and extends over an entire width of the access opening (Figs. 1 and 2), and laterally arranged adhesive strips (Fig. 2) are formed from a plastics material strip (Paragraph 0052).
Regarding claim 20, White discloses the second adhesive strip extends over an entire width of the access opening (Figs. 1 and 2) and discloses that portion (16) may be made of a third material.
Regarding claim 22, White discloses the sealing strip (17) is realized as a plastics material (Figs. 3 and 4) strip and additionally closes the access opening in a closed and sealed state (Fig. 3), wherein the sealing strip is glued onto the adhesive strips (Paragraph 0056).

Claim 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2015/0038030 A1) in view of Switlik et al. (US 6902453 B2)(Switlik) and Moran et al. (US 2004/0001927 A1)(Moran). 
Regarding claim 23, White discloses a life vest bag, in particular a passenger seat life vest bag (Paragraph 0042), having at least one receiving unit (2), which comprises at least one receiving space for at least one life vest and at least one access opening to the receiving space, wherein the receiving unit comprises a bag which realizes the receiving space, and having at least one closure unit (7/16/17/10/11) which closes the access opening in at least one correctly closed state, wherein the closure 
White does not specifically disclose wherein the adhesive strips of the seal are attached to an outside surface of the bag, wherein the adhesive strips of the seal encompass the access opening on all four sides and are all arranged on one side of the bag, and one sealing strip which is glued onto the adhesive strips, wherein the access opening is formed by a slit in the bag, and having at least one closure unit which closes the access opening in at least one correctly closed state, wherein the closure unit comprises a seal wherein the seal comprises, in the region of the access opening, four adhesive strips, wherein the adhesive strips of the seal are attached to an outside surface of the bag, wherein the adhesive strips of the seal encompass the access opening on all four sides and are all arranged on one side of the bag, and one sealing strip which is glued onto the adhesive strips, wherein the sealing strip is arranged on one side of the bag only, 
Switlik teaches the ability to have a similar container and an access opening formed by a slit (19) and a closure unit comprises a seal which comprises four adhesive strips (16 noting the portions above, below and either side of the slit are reach considered a strip), wherein the four adhesive strips of the seal are attached to an outside surface of the bag (Fig. 2) and encompass the access opening on all four sides (Fig. 1), wherein the seal comprises a sealing strip (12) which additionally closes the access opening in a closed and sealed state.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of White and use the teaching of Switlik and 
White does not specifically disclose wherein the closure unit comprises loop and hook tapes, wherein the loop tape is arranged on a first side of the access opening and the hook tape is arranged on an opposite side of the access opening and wherein in a correctly closed state, hooks of the hook tape are coupled in a positive locking manner with the loop tape.
Moran teaches the ability to have a closure unit comprising hook and loop tapes wherein the loop tape is arranged on a first side of the access opening and the hook tape is arranged on an opposite side of the access opening (44a/44b) and wherein in a correctly closed state, hooks of the hook tape are coupled in a positive locking manner with the loop tape.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of White and add hook and loop tapes to the closure unit to further secure the closure because such a change would include additional mechanical strength to the closure as suggested by Moran (Paragraph 0041).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 10, and 14-23 have been considered but are in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.T./Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734